DETAILED ACTION
Claims 1-21 are pending.  Claims 1, 9, and 17 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims does not claim any specific hardware component and therefore may encompasses a non-statutory subject matter such as a signals per se or software per se.  See MPEP §2106.03.I (“Non-limiting examples of claims that are not directed to any of the statutory categories include: ... Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation “wherein first memory device” in lines 1-2. It is unclear whether the Applicant is referencing an additional first memory device or the same first memory device in line 2 of independent claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-11, 13, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,795,586 to Li et al. (“Li”).

Regarding claim 1, Li discloses:
A method for data placement in a storage device comprising a first block, a second block, and a controller, the method comprising: 
receiving, by the controller of the storage device, a request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”); 
determining, by the controller, a data status of the data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”); 
calculating, by the controller, a first block vulnerability factor of the first block and a second block vulnerability factor of the second block, wherein the first and second block vulnerability factors are associated with a probability of failure of the first and second blocks; (Li: Col. 1, lines 66-67, and Col. 2, lines 1-18, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium. In some embodiments, selecting the at least one physical medium further involves the following: in response to determining that the block size associated with the first data is not greater than the predetermined size and determining that the first data is not an update to the existing data, the system selects the solid state drive. Writing the first data to the solid state drive involves: the system merges the first data to a physical page based on a first-in-first-out protocol; and in response to determining that the physical page is full, the system sequentially writes the merged data and remaining data in the physical page to Not-And (NAND) storage of the solid state drive”, Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”); 
10determining, by the controller, a first block status of the first block based on the first block vulnerability factor and a second block status of the second block based on the second block vulnerability factor (Li: Col. 1, lines 66-67, and Col. 2, lines 1-18, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium. In some embodiments, selecting the at least one physical medium further involves the following: in response to determining that the block size associated with the first data is not greater than the predetermined size and determining that the first data is not an update to the existing data, the system selects the solid state drive. Writing the first data to the solid state drive involves: the system merges the first data to a physical page based on a first-in-first-out protocol; and in response to determining that the physical page is full, the system sequentially writes the merged data and remaining data in the physical page to Not-And (NAND) storage of the solid state drive”, Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”); 
selecting, by the controller, a target block from the first block or the second block based on the data status and the first block status and the second block status (Li: Col. 1, lines 66-67, and Col. 2, lines 1-6, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium”); and 
writing, by the controller, the data to the target block (Li: Col. 1, lines 59-60, “The system writes the first data to the at least one selected physical medium”).

Regarding claim 2, Li discloses all the elements of claim 1 and further discloses:
wherein the data status is based on at least one of: 
update frequency of the data, security sensitive of the data, or latency sensitivity of the data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”).  

Regarding claim 3, Li discloses all the elements of claim 1 and further discloses:
wherein the data status is based on an indicator on the request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”; Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”).

Regarding claim 5, Li discloses all the elements of claim 1 and further discloses:
wherein determining the data status further comprises: 
5determining, by the controller, a stream ID of the data (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein a stream ID, based on the present specification is merely an amount of access frequency of the data); 
comparing, by the controller, the stream ID of the data to a threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”); and 
assigning, by the controller, the data status based on the comparison of the stream ID to the threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein the data status is whether it should be sent to a fast or slow cache media).

Regarding claim 9, Li discloses:
A storage drive comprising: 
a controller (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”);
a first block data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”);
a second block data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”), wherein the controller is configured to: 
receive a request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”); 
determine a data status of the data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”); 
25calculate a first block vulnerability factor of the first block and a second block vulnerability factor of the second block, wherein the first and second block vulnerability factors are associated with a probability of failure of the first and second blocks: (Li: Col. 1, lines 66-67, and Col. 2, lines 1-18, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium. In some embodiments, selecting the at least one physical medium further involves the following: in response to determining that the block size associated with the first data is not greater than the predetermined size and determining that the first data is not an update to the existing data, the system selects the solid state drive. Writing the first data to the solid state drive involves: the system merges the first data to a physical page based on a first-in-first-out protocol; and in response to determining that the physical page is full, the system sequentially writes the merged data and remaining data in the physical page to Not-And (NAND) storage of the solid state drive”, Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”); -28- 111557893.41191908 - WB-202004-005-1-USO (A2) 
determine a first block status of the first block based on the first block vulnerability factor and a second block status of the second block based on the second block vulnerability factor (Li: Col. 1, lines 66-67, and Col. 2, lines 1-18, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium. In some embodiments, selecting the at least one physical medium further involves the following: in response to determining that the block size associated with the first data is not greater than the predetermined size and determining that the first data is not an update to the existing data, the system selects the solid state drive. Writing the first data to the solid state drive involves: the system merges the first data to a physical page based on a first-in-first-out protocol; and in response to determining that the physical page is full, the system sequentially writes the merged data and remaining data in the physical page to Not-And (NAND) storage of the solid state drive”, Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”); 
5select a target block from the first block or the second block based on the data status and the first block status and the second block status (Li: Col. 1, lines 66-67, and Col. 2, lines 1-6, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium”); and 
write the data to the target block (Li: Col. 1, lines 59-60, “The system writes the first data to the at least one selected physical medium”).

Regarding claim 10, Li discloses all the elements of claim 9 and further discloses:
wherein the data status is based on at 10least one of: 
update frequency of the data, security sensitive of the data, or latency sensitivity of the data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”).

Regarding claim 11, Li discloses all the elements of claim 9 and further discloses:
wherein the data status is based on an indicator on the request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”; Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”).  

Regarding claim 13, Li discloses all the elements of claim 9 and further discloses:
wherein determine the data status further 20comprises: 
determine, by the controller, a stream ID of the data (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein a stream ID, based on the present specification is merely an amount of access frequency of the data); 
compare, by the controller, the stream ID of the data to a threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”); and 
assign, by the controller, the data status based on the comparison of the stream ID to the threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein the data status is whether it should be sent to a fast or slow cache media).

Regarding claim 17, Li discloses:
A method for data placement in a memory system comprising a first memory device, a second memory device, and a controller, the method comprising: 
receiving, by the controller, a request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”); 
determining, by the controller, a data status of the data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”); 
calculating, by the controller, a first memory device vulnerability factor of the first memory device and a second memory device vulnerability factor of the second memory device, wherein the first and second memory device vulnerability factors are associated with a probability of failure of the first and second memory devices (Li: Col. 1, lines 66-67, and Col. 2, lines 1-18, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium. In some embodiments, selecting the at least one physical medium further involves the following: in response to determining that the block size associated with the first data is not greater than the predetermined size and determining that the first data is not an update to the existing data, the system selects the solid state drive. Writing the first data to the solid state drive involves: the system merges the first data to a physical page based on a first-in-first-out protocol; and in response to determining that the physical page is full, the system sequentially writes the merged data and remaining data in the physical page to Not-And (NAND) storage of the solid state drive”, Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”); 
20selecting, by the controller, a target memory device from the first memory device or second memory device based on the data status and the first and second memory device vulnerability factors (Li: Col. 1, lines 66-67, and Col. 2, lines 1-6, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium”); and 
writing, by the controller, the data to the target memory device (Li: Col. 1, lines 59-60, “The system writes the first data to the at least one selected physical medium”).

Regarding claim 18, Li discloses all the elements of claim 17 and further discloses:
wherein the data status is based on an indicator on the request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”; Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”).

Regarding claim 19, Li discloses all the elements of claim 17 and further discloses:
wherein determining the data status 5further comprises: 
determining, by the controller, a stream ID of the data (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein a stream ID, based on the present specification is merely an amount of access frequency of the data); 
comparing, by the controller, the stream ID of the data to a predetermined threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”); and 
assigning, by the controller, the data status based on the comparison of the10stream ID to the predetermined threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein the data status is whether it should be sent to a fast or slow cache media). stream ID to the predetermined threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein the data status is whether it should be sent to a fast or slow cache media).  

Regarding claim 20, Li discloses all the elements of claim 17 and further discloses:
wherein the first memory device and the second memory device comprise a flash chip (Li: Col. 5, lines 63-67, “By utilizing a global data placement layer, the system can consider various factors in placing data directly to one of a plurality of physical media (e.g., a fast cache, NAND flash storage of an SSD, and an HDD)”).  

Regarding claim 21, Li discloses all the elements of claim 17 and further discloses:
wherein first memory device and the second memory device comprise a solid state drive (SSD) (Li: Col. 5, lines 63-67, “By utilizing a global data placement layer, the system can consider various factors in placing data directly to one of a plurality of physical media (e.g., a fast cache, NAND flash storage of an SSD, and an HDD)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li and further in view of U.S. Publication No. 2010/0274983 to Murphy et al. ("Murphy").

Regarding claim 4, Li teaches all the elements of claim 1. However, Li does not appear to teach:
wherein the first block status and the second block status comprise at least one of a normal block status, a vulnerable block status, or a retired block 25status.

However, in the same field of endeavor, Murphy teaches:
wherein the first block status and the second block status comprise at least one of a normal block status, a vulnerable block status, or a retired block 25status (Murphy: Paragraph [0005], “In one example, selection of locations to be utilized for storing and/or retrieving backup information) can be selected in an intelligent and automated manner based on factors such as, but not limited to, availability of locations, network topology, location resources, or so on”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Li by having a block selected based on a status such as a normal status or an available status, as taught by Murphy.  One of ordinary skill in the art would have been motivated to make this modification because it will provide an improved efficiency of backing up techniques. (Murphy: Paragraph [0002]).

Regarding claim 12, Li teaches all the elements of claim 9. However, Li does not appear to teach:
wherein the first block status and the second block status comprise at least one of a healthy status, a vulnerable status, or a retired status.

However, in the same field of endeavor, Murphy teaches:
wherein the first block status and the second block status comprise at least one of a healthy status, a vulnerable status, or a retired status (Murphy: Paragraph [0005], “In one example, selection of locations to be utilized for storing and/or retrieving backup information) can be selected in an intelligent and automated manner based on factors such as, but not limited to, availability of locations, network topology, location resources, or so on”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Li by having a block selected based on a status such as a normal status or an available status, as taught by Murphy.  One of ordinary skill in the art would have been motivated to make this modification because it will provide an improved efficiency of backing up techniques. (Murphy: Paragraph [0002]).

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li and further in view of U.S. Patent No. 11,029,889 to Sharon et al. ("Sharon").

Regarding claim 6, Li teaches all the elements of claim 1. However, Li does not appear to teach:
wherein the first block and second block vulnerability factors are calculated using a first set parameters generated from block level metadata and a second set of parameters generated from drive level metadata.

However, in the same field of endeavor, Murphy teaches:
wherein the first block and second block vulnerability factors are calculated using a first set parameters generated from block level metadata and a second set of parameters generated from drive level metadata (Sharon: Col. 29, lines 21-37, “The metadata module 1010, in various embodiments, may record metadata for regions of a non-volatile memory array 200 (e.g., bytes, pages, blocks, or the like) at write time, and/or may retrieve metadata at read time. In certain embodiments, the likelihood of data errors may depend on factors such as time and temperature. If data is read after a long retention time, or at a temperature significantly different from when the data was written, errors may be more likely than when data is read after a short retention time, or at a temperature similar to when the data was written. Thus, in some embodiments, the metadata module 1010 may record time and temperature metadata for a region of memory cells at write time. In various embodiments, a metadata module 1010 may store and retrieve various other or further types of metadata for various regions, such as program/erase cycle counts, error rates for prior read operations, or the like”; wherein block-level data is interpreted as metadata regarding the block and not necessarily metadata stored in the block).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Li by using metadata from the block and disk to identify vulnerability, as taught by Sharon.  One of ordinary skill in the art would have been motivated to make this modification because it will provide an improved redundancy and reliability. (Sharon: Col. 7, lines 13-27; and Col. 17, lines 24-41).

Regarding claim 7, the Li/Sharon combination teaches all the elements of claim 6 and further teaches:
wherein the block level metadata 15comprises at least one of a read error, a write error, or an erase error (Sharon: Col. 29, lines 21-37, “The metadata module 1010, in various embodiments, may record metadata for regions of a non-volatile memory array 200 (e.g., bytes, pages, blocks, or the like) at write time, and/or may retrieve metadata at read time. In certain embodiments, the likelihood of data errors may depend on factors such as time and temperature. If data is read after a long retention time, or at a temperature significantly different from when the data was written, errors may be more likely than when data is read after a short retention time, or at a temperature similar to when the data was written. Thus, in some embodiments, the metadata module 1010 may record time and temperature metadata for a region of memory cells at write time. In various embodiments, a metadata module 1010 may store and retrieve various other or further types of metadata for various regions, such as program/erase cycle counts, error rates for prior read operations, or the like”).  

Regarding claim 8, the Li/Sharon combination teaches all the elements of claim 6 and further teaches:
wherein the drive level metadata comprises a page identification, a block identification, a timestamp, a block-based error, and a drive log data  (Sharon: Col. 29, lines 21-37, “The metadata module 1010, in various embodiments, may record metadata for regions of a non-volatile memory array 200 (e.g., bytes, pages, blocks, or the like) at write time, and/or may retrieve metadata at read time. In certain embodiments, the likelihood of data errors may depend on factors such as time and temperature. If data is read after a long retention time, or at a temperature significantly different from when the data was written, errors may be more likely than when data is read after a short retention time, or at a temperature similar to when the data was written. Thus, in some embodiments, the metadata module 1010 may record time and temperature metadata for a region of memory cells at write time. In various embodiments, a metadata module 1010 may store and retrieve various other or further types of metadata for various regions, such as program/erase cycle counts, error rates for prior read operations, or the like”).

Regarding claim 14, Li teaches all the elements of claim 9. However, Li does not appear to teach:
wherein the first block and second block vulnerability factors are calculated using a first set parameters generated from block level metadata 5and a second set of parameters generated from drive level metadata.

However, in the same field of endeavor, Murphy teaches:
wherein the first block and second block vulnerability factors are calculated using a first set parameters generated from block level metadata 5and a second set of parameters generated from drive level metadata (Sharon: Col. 29, lines 21-37, “The metadata module 1010, in various embodiments, may record metadata for regions of a non-volatile memory array 200 (e.g., bytes, pages, blocks, or the like) at write time, and/or may retrieve metadata at read time. In certain embodiments, the likelihood of data errors may depend on factors such as time and temperature. If data is read after a long retention time, or at a temperature significantly different from when the data was written, errors may be more likely than when data is read after a short retention time, or at a temperature similar to when the data was written. Thus, in some embodiments, the metadata module 1010 may record time and temperature metadata for a region of memory cells at write time. In various embodiments, a metadata module 1010 may store and retrieve various other or further types of metadata for various regions, such as program/erase cycle counts, error rates for prior read operations, or the like”; wherein block-level data is interpreted as metadata regarding the block and not necessarily metadata stored in the block).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Li by using metadata from the block and disk to identify vulnerability, as taught by Sharon.  One of ordinary skill in the art would have been motivated to make this modification because it will provide an improved redundancy and reliability. (Sharon: Col. 7, lines 13-27; and Col. 17, lines 24-41).

Regarding claim 15, the Li/Sharon combination teaches all the elements of claim 14 and further teaches:
wherein the block level metadata comprises at least one of a read error, a write error, or an erase error (Sharon: Col. 29, lines 21-37, “The metadata module 1010, in various embodiments, may record metadata for regions of a non-volatile memory array 200 (e.g., bytes, pages, blocks, or the like) at write time, and/or may retrieve metadata at read time. In certain embodiments, the likelihood of data errors may depend on factors such as time and temperature. If data is read after a long retention time, or at a temperature significantly different from when the data was written, errors may be more likely than when data is read after a short retention time, or at a temperature similar to when the data was written. Thus, in some embodiments, the metadata module 1010 may record time and temperature metadata for a region of memory cells at write time. In various embodiments, a metadata module 1010 may store and retrieve various other or further types of metadata for various regions, such as program/erase cycle counts, error rates for prior read operations, or the like”).    

Regarding claim 16, the Li/Sharon combination teaches all the elements of claim 14 and further teaches:
wherein the drive level metadata comprises one or more of a page identification, a block identification, a timestamp, a block-based error, and a drive log data (Sharon: Col. 29, lines 21-37, “The metadata module 1010, in various embodiments, may record metadata for regions of a non-volatile memory array 200 (e.g., bytes, pages, blocks, or the like) at write time, and/or may retrieve metadata at read time. In certain embodiments, the likelihood of data errors may depend on factors such as time and temperature. If data is read after a long retention time, or at a temperature significantly different from when the data was written, errors may be more likely than when data is read after a short retention time, or at a temperature similar to when the data was written. Thus, in some embodiments, the metadata module 1010 may record time and temperature metadata for a region of memory cells at write time. In various embodiments, a metadata module 1010 may store and retrieve various other or further types of metadata for various regions, such as program/erase cycle counts, error rates for prior read operations, or the like”).

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 07/25/2022, with respect to the 101 rejection of claims 9-16 have been fully considered but they are not persuasive.  Therefore, the 101 rejection has been held. Examiner recommends changing “storage device” to “solid state storage drive” or “non-transitory computer medium” to over pending 101 rejection.

Applicant's arguments filed, see pages 9-11, filed 07/25/2022, have been fully considered but they are not persuasive. In particular, the Applicant argues that the Li reference does not teach that the vulnerability factors are associated with a probability of failure of the blocks. The Examiner respectfully disagrees because the deciding factors for each drive is based on whether a latency requirement, a frequency of access, and a block size which all can be indicative of a possibility of failure.  Therefore, the rejection is held.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20200097215 A1 and US 20160141029 A1).
US 20200097215 A1: In at least some examples, means may be provided for performing the functions illustrated in FIGS. 2-8 and/or other functions illustrated (such as those described with respect to FIG. 1) or described herein. For example, an apparatus (e.g. processing system 910) may be provided for use with a host device (e.g., host 902) and a data storage device (e.g., storage device 904), where the apparatus includes: means (such as the data receiver 912) for receiving, from the host 902, data to be stored in the data storage device 904; means (such as the EST determiner 914) for determining an expected storage term (EST) of the data; means (such as the data writer 916) for selecting a location in the data storage device 904 to store the data based on the EST; means (such as the data writer 916) for writing the data in the selected location; means (such as the write parameter selector/deriver 922) for selecting at least one write parameter for writing the data in the selected location based on the EST; means (such as the expiration determiner 918) for determining whether the EST of the data has expired and marking the data for deletion if the EST has expired; means (such as the expiration determiner 918) for determining whether a time to release (TTR) has arrived after the EST has expired and deleting the marked data after the TTR has arrived; and means (such as the data rewriter 920) for detecting host access to the marked data after the EST has expired, and if the TTR has not arrived, rewriting accessed data to a different location in the data storage device 904 to store the accessed data for a term longer than the EST.
US 20160141029 A1: Techniques are disclosed for acquiring data associated with formation of a conductive path in a storage region of a memory, such as a storage element, a block, a die, etc. of a resistance-based memory. The data recorded during formation may be used during operation of the memory to determine reliability data that indicates a “health” of a region of the memory. For example, data associated with a number or intensity of voltage pulses, an amount of current, and/or a resistance during formation may be compared to one or more expected characteristics. When the data deviates from the one or more expected characteristics, such as when a detected resistance is outside of an expected range, a non-conforming region of the memory may be identified. The reliability data corresponding to the region may be stored at the memory or at another memory that is accessible to a data storage device that includes the memory. The data storage device may use the reliability data during an operational life of the memory as a factor in scheduling and/or performing memory operations, such as storage location selection, wear-leveling, read operations, write operations, and/or other operations associated with the memory, as illustrative, non-limiting examples.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114      


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114